Title: To Thomas Jefferson from Maria Cosway, 1 January 1787
From: Cosway, Maria
To: Jefferson, Thomas



[Stim]at.mo: Amico
Londra 1 Gennaio 1787

Ho aspettato con infinita ansietà la lunga lettera che m’annunziò, ma non so per qual delitto devo provar la penitenza di Tantalo, la credo ogni giorno vicina, ma quel giorno non arriva mai; nella sua ultima lettera d’un secolo passato mi dice aver ricevuta una mia lettera, ne o scritte fino tre, che mi ricordi, tutte dirette all’ Banchiere secondo l’indirizzo che mi dette Mr. Trumbull. La perdita e mia, perche mi priva di quei momenti che sacrifica in leggere le mie lettere, mi richiamo per qualche instante alla sua memoria, e mi giustifica nel desiderio che o di farli i miei complimenti e di presentarli quelle attenzioni che lei tanto si merita per la sua compiacenza, ed amicizia per me; e quel che mi preme ancor di piu non mi dice come sta, se il suo braccio e guarito, se a ricevuto un libro di musica che gli mandai, tempo fà, * * * Eccoli soggetti bastanti da impiegare due linee, che la conseguenza non è interessante che a me e che puo scrivere per farmi piacere.
Sono la peggio persona del mondo per mandar Novità sicchè non entrerò mai in quel soggetto; sono sensibile alla severità della stagione; a quest’ingrato clima, e alla malinconia del Paese; forse mi par piu severo adesso, doppo i mesi allegri che passai in Parigi ove tutto è allegro, sono suscettibile e tutto quel che mi sta attorno a gran potere a magnetisarmi. Se tengo piu dalla Natura d’un senso, e quello di malinconia, secondo gli oggetti che mi stanno attorno, si puo dissipare o accrescere. Tale e l’influenza sopra la suscettibilità. Sono circondata da amabili Persone, Amici, e tutto quel che è lusinghevole, ma passo piu tempo in casa e posso dir che i piaceri vengono in traccia a me, perche non gli vado cercando altrove. Tutto il giorno dipingo, ed esercito la mia fantasia a tutto quel che indica, e tale e il piacere nella Pittura quando si a la libertà di seguire solo quando il desiderio c’inspira; la sera la passo generalmente in esercitarmi alla musica, e una amabile società rende l’armonia perfetta, ed ambi si uniscono a produrre il vero  passatempo. Non son stata all’ Opera, ma sento che e cattiva, non vado mai all Teatro, ed o piu piacere in ricusare ogni altro divertimento e impegni, che di accettarli. Ma cosa serve tutto questo preambolo, quando cominciai avevo intenzione di dir solo due parole, per confessar la verità voglio tenermi all’ suo esempio; non voglio scancellare quel che o scritto perche sono riconoscente all’ piacere che mi a procurato in conversar con lei, ma voglio esser crudele a me stessa e mortificarmi privandomi di continuar di più e finir con assicurarla che sono sempre con l’istessa stima ed affezione, Sua Um.ma: serva e vera amica,

M.C.

